Citation Nr: 0414883	
Decision Date: 06/09/04    Archive Date: 06/23/04

DOCKET NO.  03-15 032A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota



THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder due to head trauma.  



REPRESENTATION

Appellant represented by:	North Dakota Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel



INTRODUCTION

This case is before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions by the Fargo, North Dakota, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part.


REMAND

The service records to include the service medical records 
are negative for any head trauma or psychiatric abnormality.  

Post-service, the record shows that the veteran has been 
treated since 1990 by VA for variously diagnosed bipolar 
disorder to include manic depression as well as a 
schizoaffective disorder.  The VA records as well as a 1987 
private medical report reference prior regular psychiatric 
treatment by a private psychiatrist in North Dakota.  The 
physician's name is listed in a private medial report dated 
in October 1987, but it is partially illegible.  

In light of VCAA, the VBA AMC should contact the veteran and 
ascertain the name and address of his treating psychiatrist 
as well as any other place where he was treated for 
psychiatric impairment prior to his treatment by VA in 1990.  
Thereafter, those records should be obtained.  

The veteran maintains that there are service records which 
support his claim.  The Board points out that the AOJ has 
obtained the veteran's service records and requested 
additional records in support of the veteran's claim.  The 
request did not result in any additional records.  The 
veteran is invited to submit any additional records that he 
has in his possession.

The veteran is hereby informed that if there is evidence 
supporting the issue on appeal, he must submit that evidence 
to VA.  Accordingly, this matter is REMANDED for the 
following actions:

1.  The veteran is informed that if there 
is evidence supporting the issue on 
appeal, he must submit that evidence to 
VA.  The veteran is informed that he is 
under an obligation to submit evidence.  
If there is evidence that the veteran has 
a psychiatric disability which is related 
to service or that a psychosis was 
present within one year of his separation 
from service, he must submit that 
evidence to VA.  

2.  The VBA AMC should ensure compliance 
with all notice and assistance 
requirements set forth in the Veterans 
Claims Assistance Act of 2000 is 
followed.  

3.  The VBA AMC should contact the 
veteran and ascertain the name and 
address of his treating psychiatrist as 
well as any other place where he was 
treated for psychiatric impairment prior 
to his treatment by VA in 1990.  
Thereafter, those records should be 
obtained.

4.  If upon completion of the requested 
actions, any issue remains denied, the 
case should be returned after compliance 
with requisite appellate procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


